UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report:May 13, 2010 (Date of earliest event reported:May 10, 2010) HAVERTY FURNITURE COMPANIES, INC. (Exact name of registrant as specified in its charter) Maryland 1-14445 58-0281900 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 780 Johnson Ferry Road, Suite 800, Atlanta, Georgia 30342 (Address of principal executive officers) ( Zip Code) Telephone number, including area code: (404) 443-2900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On May 10, 2010, Haverty Furniture Companies, Inc. held its annual meeting of stockholders.At the meeting, action was taken with respect to the following matters. Proposal 1: Election of Class A Directors The holders of Class A common stock elected all seven director nominees at the annual meeting to serve a one year term.The voting results were as follows: Nominee For Against Withheld Broker Non-Vote John T. Glover — Rawson Haverty, Jr. — L. Phillip Humann — Mylle Mangum — Frank S. McGaughey, III — Clarence H. Smith — Al Trujillo — Proposal 2:Election of Common Stock Directors The holders of common stock elected all three director nominees at the annual meeting to serve a one year term.The voting results were as follows: Nominee For Against Withheld Broker Non-Vote Terrence F. McGuirk — Vicki R. Palmer — Fred L. Schuermann — Proposal 3: Ratification of Ernst & Young LLP as our independent auditor. The stockholders ratified the selection of Ernst & Young LLP as our independent auditors for the fiscal year ending December 31, 2010.The voting results were as follows: For Against Abstain Broker Non-Vote Ratification of Ernst & Young LLP — SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HAVERTY FURNITURE COMPANIES, INC. May 13, 2010 By: Jenny Hill Parker Vice President, Secretary and Treasurer
